Citation Nr: 1021755	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  04-25 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left arm disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1973 to March 
1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  In December 2002, the Boston RO 
denied the Veteran's August 2001 claim for service connection 
for his left arm disability.  In May 2003, the claims folder 
was transferred the VA RO in St. Petersburg, Florida.

In February 2008, the Board remanded this case for further 
appellate action.  This case is now before the Board for 
further appellate action.


FINDINGS OF FACT

1.  The Veteran has provided competent and credible evidence 
of a left arm injury in service.

2.  There is competent and credible evidence of a nexus 
between his left arm injury in service and his current left 
arm disability.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, his 
left arm disability resulted from active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 
(West 2002 & West Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Letters dated September 2001, February 2005, March 2007, and 
April 2008, provided to the Veteran before the December 2002 
rating decision and the January 2010 supplemental statement 
of the case, respectively, satisfied VA's duty to notify 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, since they 
informed the Veteran of what evidence was needed to establish 
his service connection claim, what VA would do and had done, 
and what evidence he should provide.  The letters also 
informed the Veteran that it was his responsibility to help 
VA obtain medical evidence or other non-government records 
necessary to support his claim.

During the pendency of this appeal, the Court issued a 
decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim, including the degree 
of disability and the effective date of an award.  The 
Veteran was provided with such notice in April 2008.  In this 
regard, after initially providing VA notice, followed by 
subsequent Dingess notice in April 2008, the RO readjudicated 
the claim in a supplemental statement of the case in January 
2010.  Thus, the timing defect in the notice has been 
rectified.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV) (holding that a statement of 
the case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC).  In addition, 
the Veteran has never alleged how a timing error prevented 
him from meaningfully participating in the adjudication of 
his claim.  As such, the Veteran has not established 
prejudicial error in the timing of VCAA notice.  See Shinseki 
v. Sanders and Simmons, 129 S. Ct. 1696 (2009).

With respect to VA's duty to assist, the RO has obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the Veteran.  The Veteran's VA treatment 
records have been obtained.  Despite a thorough and complete 
search, the Veteran's service treatment records are 
unavailable.  38 C.F.R. § 3.159.  See, e.g., Memorandum dated 
January 2010, in which the unavailability of the records from 
both PIES and the NPRC is noted.

Where, as here, a Veteran's records may have been lost or 
destroyed while in the government's possession, VA has a 
heightened duty to assist the Veteran by advising him of 
alternative forms of evidence that can be developed to 
substantiate the claim, and explaining how service records 
are maintained, why the search was a reasonably exhaustive 
search, and why further efforts to locate the records would 
not be justified.  Dixon v. Derwinski, 3 Vet. App. 261, 263-
264 (1992).  In addition, VA has heightened duties to 
consider the benefit of the doubt rule, assist in developing 
the claim, and explain its decision.  Cromer v. Nicholson, 19 
Vet. App. 215 (2005); Washington v. Nicholson, 19 Vet. App. 
362, 370-71 (2005).  No presumption, either in favor of the 
claimant or against VA, arises when there are lost or missing 
service records.  See Cromer, supra (Court declined to apply 
"adverse presumption" against VA where records had been 
lost or destroyed while in Government control because bad 
faith or negligent destruction of the documents had not been 
shown).  In this case, VA advised the Veteran of numerous 
examples of evidence that could be developed to substantiate 
his claim.  Moreover, in the above paragraph, VA explained 
that it had contacted the VA treatment facility, and did not 
stop contacting them until a reply was received; that the 
search was therefore a reasonably exhaustive search under 
38 U.S.C.A. § 5103A(b) and 38 C.F.R. § 3.159(c)(2); and that 
further efforts to locate the records would not be justified 
because the VA treatment facility determined that the 
requested treatment records are not on file.  See Dixon, 
supra.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Board, in 
February 2008, instructed the RO to make additional attempts 
to obtain the Veteran's service treatment records and obtain 
his current address, and associate them with the claims file.  
The Board finds that the RO has complied with those 
instructions.  Stegall, 11 Vet. App. 271 (1998).

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2009).  The Veteran was provided with a VA 
examination in May 2009.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2009).

Given the favorable disposition of the claim addressed below, 
any possible deficiencies in the duty to notify and to assist 
with respect to the current appellate review of the claim 
constitute harmless error and will not prejudice the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in 
a claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; incurrence or aggravation of a disease or injury 
in service, established by lay or medical evidence; and a 
nexus between the in-service injury or disease and the 
current disability, established by medical evidence.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 
C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including arthritis).  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).

The Veteran contends in his October 2003 notice of 
disagreement that his left arm disability occurred as a 
result of service.

At his May 2009 VA examination, the Veteran reported that he 
had fractured his left arm while playing football in service.  
He notes that he was treated with a cast in service.  On 
examination, the VA examiner diagnosed the Veteran with 
bilateral shoulder glenohumeral and acromioclavicular 
degenerative joint disease; left shoulder supraspinatus 
impingement syndrome; partial ankylosis of the left elbow; 
and a left wrist strain.  He opined that the Veteran's left 
thoracic outlet syndrome, caused by left humeral 
supraepicondylar fracture and subseauent osteotomy, resulting 
in partial ankylosis of the left elbow, were "all the result 
of service connected injury playing football in the Air 
Force."

Competent medical evidence includes statements from persons 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA examiner is so qualified, his 
medical opinion constitutes competent medical evidence.

The evidence of record includes a current disability and a 
nexus opinion from a qualified VA examiner.  The issue for 
the Board to determine is whether the Veteran sustained his 
injury during service.

The Court has held that VA is not obligated to accept medical 
diagnoses based upon uncorroborated information.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995); Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  More recently, however, the Court of 
Appeals for the Federal Circuit has held that the Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence of the in-service event.  Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (2006); see also Kowalski v. Nicholson, 19 
Vet. App. 171 (2005) (VA may not disregard a medical nexus 
opinion solely on the rationale that the medical opinion was 
based on an uncorroborated history given by the Veteran).

Moreover, in Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. 
Cir. 2009), the Federal Circuit recently held that a lay 
statement can be sufficient to show that a disability began 
in service.

In this case, none of the Veteran's service treatment records 
are available.  In such instances, VA has a heightened duty 
to consider the benefit of the doubt rule.  Cromer, supra; 
38 C.F.R. § 3.102.  Additionally, the Board notes that the 
Veteran has been entirely consistent in his descriptions of 
left arm trauma.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(ascribing heightened credibility to statements made to 
clinicians for the purpose of treatment).

The preponderance of the evidence must be against the claim 
for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 
(1996).  Here, the Board believes that the evidence is at 
least in equipoise, and, resolving all reasonable doubt in 
favor of the Veteran, service connection for a left arm 
disability is warranted.  38 U.S.C.A. §§ 1110, 5107; 38 
C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for a left arm disability is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


